Breese, J. Taking the appellant’s law, as cited from Oomyn on Contracts, 32, 33, and 2nd Parsons on Contracts, 18, 22, to be law, which we do not question, this case must be decided against him, and the decision of the court below affirmed. The quotation is this: “ Where there is so great uncertainty that it cannot be known what is contracted for, the contract is void for uncertainty.” It was on this ground, the judgment below was placed. What can be more uncertain, in one sense, than the contract here made: “ and shall in addition pay the said party of the second part, the sum of”-dollars; and yet, what can be more certain, that the party did not contract to pay anything. The party of the first part did not contract to pay' anything in addition, for blank dollars are.no dollars. We cannot make contracts for parties; we can only interpret them to enforce them. We interpret this to mean, that-dollars are the measure of damages agreed upon by these parties, and they are no dollars, and therefore nothing was to be paid. The judgment is affirmed. Judgment affirmed.